            Case
             Case1:19-cr-00494-RA
                  1:19-cr-00494-RA Document
                                    Document39-3
                                             42 Filed
                                                 Filed03/10/21
                                                       03/02/21 Page
                                                                 Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                    :         ORDER AND JUDGMENT OF
                                                                       FORFEITURE OF BAIL
                              -v-                           :
                                                                       19 Cr. 494 (RA)
JORGE ROCHA GOMEZ,                                          :

                Defendant.     :
 ------------------------------x

                    This cause having come on to be heard on the motion of Audrey Strauss, United

States Attorney for the Southern District of New York, by Daniel H. Wolf, Assistant United States

Attorney,

                    IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the bail securing

the release of defendant Jorge Rocha Gomez be forfeited and that the United States of America

have and recover judgment against defendant Jorge Rocha Gomez, and sureties Ana Gomez and

Venecia Gomez-Paulino, jointly and severally, in the sum of $100,000 and that the United States

have execution therefore.

Dated:              New York, New York
                    March___,
                          10 2021


                                                            __________________________________
                                                            HONORABLE RONNIE ABRAMS
                                                            UNITED STATES DISTRICT JUDGE
                                                            SOUTHERN DISTRICT OF NEW YORK
